PILEDIN
                                           1ST COURT OF APP£ALS
                                                HOUSTON. TEXAS

                                            MAR-6 2015
                                         CHRIS70fJ«B A PHINB
                                        CLERK

     \XjLQnc <yu\oL



              ](p%-&D udI 5(\fpcnc
'pLojhot,

                vif) D^tA - \%\A(pi^


       C^W/p-Ooto _6/e


               sJ^r/X,
            (jDUaJt (j dpfK&Jbs (it^Oooki&fti 3lK&£>
             'bbl. PlUWJU) Sh&J-
                         -Y>c   7?£>o2 -jioLpCo
         fl/''!l'Hl'"»lll"''t'llM'lll'l"ll'lff'fl''llllll»,"l»l'l

                                                                        EE<iD EbEb EDDD DBTE fiTDi




                                                                             lUmMiUHO
                                                                           mn 03iioa xv an cm'ssaaaav Nuni3Umi jo
                                                                          XHDIU 3H1OX 3dOT3AN3 JO dOX XV H35I3UE 30nd

                                                                    EE^D EbEb EDDD DETE hlQL


                   Z0-9ZZSU00           zoozz
                                                       0001
                                                                    n
                 60$                                  S31VXICU.

               —tHOOWV' * _,
                  si 't-o avw
....
                 .....   fr/O//
                  xi'NQisnoH
                                  :i
              -.—-_aivd                             ! ,>.l!
       .»...,„. "39visod-s-n